                                                                       Case 4:20-cv-03314-DMR Document 1 Filed 05/15/20 Page 1 of 13



                                                              1   TODD A. ROBERTS (SBN 129722)
                                                                  TAHEREH MAHMOUDIAN (SBN 217120)
                                                              2   ROPERS, MAJESKI, KOHN & BENTLEY
                                                                  445 South Figueroa Street, Suite 3000
                                                              3   Los Angeles, California 90071-1619
                                                                  Telephone: (213) 312-2000
                                                              4   Facsimile: (213) 312-2001
                                                                  Email:      stephen.erigero@rmkb.com
                                                              5   Email:      tahereh.mahmoudian@rmkb.com
                                                              6   Attorneys for Plaintiff
                                                                  MAPFRE INSURANCE COMPANY
                                                              7

                                                              8

                                                              9                             UNITED STATES DISTRICT COURT
Ropers Majeski Kohn & Bentley




                                                             10                          NORTHERN DISTRICT OF CALIFORNIA
                                                             11
                                A Professional Corporation




                                                             12
                                                                  MAPFRE INSURANCE COMPANY,                        CASE NO.
                                       Los Angeles




                                                             13
                                                                                       Plaintiff,                  Assigned to Hon.
                                                             14
                                                                  v.                                               COMPLAINT FOR
                                                             15                                                    DECLARATORY RELIEF
                                                                  DOUGLAS L. VADNAIS; DEBORAH
                                                             16   A. VADNAIS; and DOES 1-10,
                                                                  Inclusive,
                                                             17
                                                                                       Defendants.
                                                             18

                                                             19

                                                             20            Plaintiff MAPFRE INSURANCE COMPANY respectfully submits the
                                                             21   following Complaint for Declaratory Judgment against Defendants, and each of
                                                             22   them, as follows:
                                                             23                                        THE PARTIES
                                                             24            1.        Plaintiff MAPFRE Insurance Company (“Plaintiff” or “MAPFRE”) is,
                                                             25   and at all times herein mentioned was, an insurance company authorized to do and
                                                             26   doing business in the State of California.
                                                             27   ///
                                                             28   ///
                                                                  4841-5584-8121.4                           -1-
                                                                                                                              COMPLAINT FOR DECLARATORY RELIEF
                                                                     Case 4:20-cv-03314-DMR Document 1 Filed 05/15/20 Page 2 of 13



                                                              1            2.        At all times relevant herein, MAPFRE has been a corporation
                                                              2   incorporated under the laws of the State of New Jersey and MAPFRE’s principal
                                                              3   place of business has been in Webster, Massachusetts, where MAPFRE’s high level
                                                              4   officers direct, control and coordinate its nationwide activities.
                                                              5            3.        Plaintiff is informed and believes and thereon alleges that Defendant
                                                              6   Deborah Vadnais is, and at all times herein mentioned was, an individual residing
                                                              7   in this judicial district. Plaintiff is informed and believes and thereon alleges that
                                                              8   Defendant Deborah Vadnais is a citizen of the State of California.
                                                              9            4.        Plaintiff is informed and believes and thereon alleges that Defendant
Ropers Majeski Kohn & Bentley




                                                             10   Douglas Vadnais is, and at all times herein mentioned was, an individual residing in
                                                             11   this judicial district. Plaintiff is informed and believes and thereon alleges that
                                A Professional Corporation




                                                             12   Defendant Douglas Vadnais is a citizen of the State of California. Defendants
                                       Los Angeles




                                                             13   Deborah Vadnais and Douglas Vadnais shall collectively be referred to as
                                                             14   “Defendants”.
                                                             15                                  JURISDICTION AND VENUE
                                                             16            5.        This Court has subject matter jurisdiction pursuant to 28 U.S.C. §
                                                             17   1332(a)(1) because the amount in controversy exceeds $75,000 and this action is
                                                             18   between citizens of different states.
                                                             19            6.        Further, this Court has, and should exercise, discretion to award a
                                                             20   declaratory judgment pursuant to 28 U.S.C. § 2201 and Rule 57 of the Federal
                                                             21   Rules of Civil Procedure.
                                                             22            7.        Venue is proper in the Northern District of California pursuant to 28
                                                             23   U.S.C. § 1391(b)(2) because the events or omissions giving rise to this action
                                                             24   occurred in this District, and the property listed as the insured location under the
                                                             25   insurance policy that is the subject of this action is situated in this District.
                                                             26   ///
                                                             27   ///
                                                             28   ///
                                                                  4841-5584-8121.4                              -2-
                                                                                                                                  COMPLAINT FOR DECLARATORY RELIEF
                                                                     Case 4:20-cv-03314-DMR Document 1 Filed 05/15/20 Page 3 of 13



                                                              1                                  THE INSURANCE POLICY
                                                              2            8.        MAPFRE issued a homeowners insurance policy to Defendants, policy
                                                              3   number 8006010013239, effective January 12, 2017 to January 12, 2018 (the
                                                              4   “Policy”). The Policy lists 1096 Wikiup Drive, Santa Rosa, California 95403 as the
                                                              5   insured location (the “Wikiup Drive Property”). If valid and enforceable, the Policy
                                                              6   insures against risk of direct physical loss to the Wikiup Drive Property, including
                                                              7   damage to the Dwelling, Other Structures, and Personal Property, subject to policy
                                                              8   terms, conditions and exclusions.
                                                              9            9.        The Policy contains the following “Concealment or Fraud” provision:
Ropers Majeski Kohn & Bentley




                                                             10            Q. Concealment or Fraud
                                                             11
                                                                                1. With respect to loss caused by fire, we do not provide
                                A Professional Corporation




                                                                                coverage to the “insured” who has:
                                                             12
                                       Los Angeles




                                                             13                            a.     Intentionally concealed or misrepresented
                                                                                                  any material fact or circumstance;
                                                             14

                                                             15                            b.     Engaged in fraudulent conduct; or

                                                             16                            c.     Made false statements;
                                                             17                                   relating to this insurance.

                                                             18                                 FACTS COMMON TO ALL CLAIMS
                                                             19            10.       On or about October 9, 2017, a brush fire destroyed the Wikiup Drive
                                                             20   Property (the “Claim”). Defendants reported the loss and submitted a claim to
                                                             21   MAPFRE under the Policy to recover insurance benefits for the damage to the
                                                             22   Wikiup Drive Property from the fire.
                                                             23            11.       On or about January 16, 2018, MAPFRE paid to Defendants a sum of
                                                             24   $817,000.00 under Coverage A (Dwelling) of the Policy for the fair market value of
                                                             25   the Wikiup Drive Property. Additionally, on October 16, 2017, MAPFRE made
                                                             26   advance payment to Defendants a sum of $10,000.00 for Coverage C (Personal
                                                             27   Property). On January 16, 2018, MAPFRE also made an advance payment of
                                                             28   $10,000.00 pursuant to Coverage D (“Additional Living Expenses”) of the Policy.
                                                                  4841-5584-8121.4                               -3-
                                                                                                                                 COMPLAINT FOR DECLARATORY RELIEF
                                                                     Case 4:20-cv-03314-DMR Document 1 Filed 05/15/20 Page 4 of 13



                                                              1            12.       In addition to the payments identified in paragraph 11, above,
                                                              2   MAPFRE made additional payments in excess of $800,000. In sum, MAPFRE has
                                                              3   paid Defendants in excess of $1,600,000.
                                                              4            13.       Subsequent to the fire, Defendants falsely represented to MAPFRE
                                                              5   that while they were building a house at a new location, the best option for them
                                                              6   was to lease a land, place a trailer on the land and live in the trailer. The false
                                                              7   representations and/or concealment began in or about November 2017 and
                                                              8   continued until at least December 2019.
                                                              9            14.       In or about January 2018, Defendants submitted to MAPFRE a lease
Ropers Majeski Kohn & Bentley




                                                             10   that MAPFRE later discovered was falsified by Defendants in order to obtain policy
                                                             11   benefits.
                                A Professional Corporation




                                                             12            15.       The falsified lease was entitled “Ground Lease Agreement” for the
                                       Los Angeles




                                                             13   lease of land located at 6500 Wallace Creek Road, Healdsburg, California (the
                                                             14   “Wallace Creek Property”). The Ground Lease Agreement named Defendants as
                                                             15   the tenants and William McClatchy as the landlord. The falsified Ground Lease
                                                             16   Agreement has a term of February 1, 2018 through January 31, 2020 and the
                                                             17   monthly rent indicated therein is $7,000. The falsified Ground Lease Agreement
                                                             18   was the only document that Defendants provided to MAPFRE in support of their
                                                             19   claim for Additional Living Expenses (“ALE”).
                                                             20            16.       Based on the falsified Ground Lease Agreement, MAPFRE determined
                                                             21   the monthly ALE in the amount of $10,000 (consisting of $7,000 monthly rent,
                                                             22   lease of a trailer and other miscellaneous costs).
                                                             23            17.       Based on Defendants’ false representations and/or concealment,
                                                             24   MAPFRE made a monthly payment of $10,000 to Defendants for a period of
                                                             25   twenty one months.
                                                             26   ///
                                                             27   ///
                                                             28   ///
                                                                  4841-5584-8121.4                              -4-
                                                                                                                                 COMPLAINT FOR DECLARATORY RELIEF
                                                                     Case 4:20-cv-03314-DMR Document 1 Filed 05/15/20 Page 5 of 13



                                                              1   18.                While collecting $10,000 per month for lease of the Wallace Creek
                                                              2   Property, Defendants represented to MAPFRE that they were building a house at a
                                                              3   new address located at 3444 Chicken Ridge Road, Healdsburg, California (the
                                                              4   “Chicken Ridge Property”).
                                                              5            19.       MAPFRE is informed and believes that Defendants concealed or failed
                                                              6   to disclose material facts of which they had knowledge pertaining to the Claim,
                                                              7   including but not limited to the following:
                                                              8            (a)       Defendants never entered into the Ground Lease Agreement for the
                                                              9   Wallace Creek Property, never leased a trailer to place on the Wallace Creek
Ropers Majeski Kohn & Bentley




                                                             10   Property and never lived at the Wallace Creek Property all the while collecting
                                                             11   ALE for nearly two years for living at the Wallace Creek Property;
                                A Professional Corporation




                                                             12            (b)       There were never any negotiations between William McClatchy and
                                       Los Angeles




                                                             13   Defendants regarding the lease of the Wallace Creek Property or any terms of the
                                                             14   Ground Lease Agreement. Rather, it was Defendant Deborah Vadnais who drafted
                                                             15   the Ground Lease Agreement and arbitrarily selected and inserted the terms of the
                                                             16   lease of two years from February 1, 2018 to January 31, 2020 and the monthly rent
                                                             17   of $7,000.
                                                             18            (c)       On or about February 14, 2018, Defendants actually purchased the
                                                             19   Wallace Creek Property meaning that Defendants collected ALE for twenty-one
                                                             20   months (for a total sum of $210,000) for a property that Defendants did own.
                                                             21            (d)       The Wallace Creek Property is the one and same as the Chicken Ridge
                                                             22   Property. Those two properties have the same Assessor’s Parcel Number (“APN”).
                                                             23   Thus, while Defendants were collecting ALE for lease of the Wallace Creek
                                                             24   Property, they falsely claimed that they were building a house at Chicken Ridge
                                                             25   Property which is the same property as the Wallace Creek Property.
                                                             26            20.       Defendants made numerous misrepresentations regarding their Claim,
                                                             27   including, but not limited to, the following:
                                                             28   ///
                                                                  4841-5584-8121.4                             -5-
                                                                                                                                COMPLAINT FOR DECLARATORY RELIEF
                                                                     Case 4:20-cv-03314-DMR Document 1 Filed 05/15/20 Page 6 of 13



                                                              1            (a)       Defendants never entered into the Ground Lease Agreement for the
                                                              2   Wallace Creek Property, never leased a trailer to place on the Wallace Creek
                                                              3   Property and never lived at the Wallace Creek Property all the while collecting
                                                              4   ALE for nearly two years for living at the Wallace Creek Property;
                                                              5            (b)       There were never any negotiations between William McClatchy and
                                                              6   Defendants regarding the lease of the Wallace Creek Property or any terms of the
                                                              7   Ground Lease Agreement. Rather, it was Defendant Deborah Vadnais who drafted
                                                              8   the Ground Lease Agreement and arbitrarily selected and inserted the terms of the
                                                              9   lease of two years from February 1, 2018 to January 31, 2020 and the monthly rent
Ropers Majeski Kohn & Bentley




                                                             10   of $7,000.
                                                             11            (c)       On or about February 14, 2018, Defendants actually purchased the
                                A Professional Corporation




                                                             12   Wallace Creek Property meaning that Defendants collected ALE for twenty-one
                                       Los Angeles




                                                             13   months (for a total sum of $210,000) for a property that Defendants did own.
                                                             14            (d)       The Wallace Creek Property is the one and same as the Chicken Ridge
                                                             15   Property. Those two properties have the same Assessor’s Parcel Number (“APN”).
                                                             16   Thus, while Defendants were collecting ALE for lease of the Wallace Creek
                                                             17   Property, they falsely claimed that they were building a house at Chicken Ridge
                                                             18   Property which is the same property as the Wallace Creek Property.
                                                             19            21.       MAPFRE is informed and believes that Defendants understood that
                                                             20   MAPFRE would rely upon the accuracy of the information that Defendants
                                                             21   provided to MAPFRE and in the documents submitted in support of their Claim in
                                                             22   paying policy benefits.
                                                             23            22.       The misrepresentations and omissions that Defendants made were
                                                             24   material because MAPFRE would not have agreed to pay policy benefits as it did
                                                             25   had MAPFRE been aware of the true facts pertaining to the Claim.
                                                             26            23.       During its investigation of the Claim, MAPFRE became aware of the
                                                             27   true and accurate facts pertaining to the falsified lease, including the facts that
                                                             28   Defendants actually owned the Wallace Creek Property, never leased that property,
                                                                  4841-5584-8121.4                             -6-
                                                                                                                               COMPLAINT FOR DECLARATORY RELIEF
                                                                     Case 4:20-cv-03314-DMR Document 1 Filed 05/15/20 Page 7 of 13



                                                              1   and did not pay $7,000 a month in rent, among other misrepresentations and
                                                              2   concealments made by Defendants while seeking policy benefits. MAPFRE also
                                                              3   became aware that subsequent to the fire, Defendants actually lived in one or more
                                                              4   rental property with the monthly rent of $2,500. However, Defendant did not
                                                              5   provide a copy of the lease for the rental property until late December 2019 and
                                                              6   only after repeated requests by MAPFRE.
                                                              7            24.       On or about April 21, 2020, MAPFRE advised Defendants that
                                                              8   MAPFRE would be pursuing the instant declaratory relief action, while
                                                              9   simultaneously reserving its rights with respect to the Claim pending the Court’s
Ropers Majeski Kohn & Bentley




                                                             10   adjudication confirming MAPFRE’s right to void the Policy, the absence of
                                                             11   coverage for the Claim and MAPFRE’s right to seek reimbursement of policy
                                A Professional Corporation




                                                             12   benefits paid to Defendants after Defendants began making false representations to
                                       Los Angeles




                                                             13   MAPFRE and/or concealed material facts from MAPFRE.
                                                             14                                             I.
                                                                                                  FIRST CAUSE OF ACTION
                                                             15
                                                                                       (DECLARATORY RELIEF – POLICY IS VOID)
                                                             16

                                                             17            25.       MAPFRE hereby repeats and re-alleges each and every allegation
                                                             18   contained in Paragraphs 1 through 24 as though set forth verbatim herein.
                                                             19            26.       The California Standard Form Fire Insurance Policy provides: “This
                                                             20   entire policy shall be void if, whether before or after a loss, the insured has willfully
                                                             21   concealed or misrepresented any material fact or circumstance concerning this
                                                             22   insurance or the subject thereof...” (Cal. Ins. Code § 2071(a)).
                                                             23            27.       Under both California law and the terms of the Policy, MAPFRE is
                                                             24   entitled to void the Policy and coverage for the Claim if Defendants concealed or
                                                             25   made knowingly false statements regarding material facts in connection with the
                                                             26   presentation of the Claim.
                                                             27   ///
                                                             28   ///
                                                                  4841-5584-8121.4                             -7-
                                                                                                                                COMPLAINT FOR DECLARATORY RELIEF
                                                                     Case 4:20-cv-03314-DMR Document 1 Filed 05/15/20 Page 8 of 13



                                                              1            28.       In applying for the Policy benefits, Defendants made false
                                                              2   representations and statements to MAPFRE about the lease of the Wallace Creek
                                                              3   Property as set forth in full in paragraphs 19-20 above.
                                                              4            29.       The false representations and concealments made by Defendants in
                                                              5   applying for the Policy benefits were material to MAPFRE’s decision to accept the
                                                              6   Claim and issue payments to Defendants, and had MAPFRE been provided truthful
                                                              7   and accurate information, MAPFRE would have declined to pay policy benefits.
                                                              8            30.       Pursuant to 28 U.S.C. § 2201, this Court may declare the rights and
                                                              9   obligations of the Parties with respect to the Policy on the ground that an actual
Ropers Majeski Kohn & Bentley




                                                             10   controversy within the meaning of 28 U.S.C. § 2201 now exists between MAPFRE
                                                             11   and Defendants concerning MAPFRE’s right to void the Policy.
                                A Professional Corporation




                                                             12            31.       MAPFRE is informed and believes that an actual and real controversy
                                       Los Angeles




                                                             13   now exists herein between MAPFRE and Defendants concerning MAPFRE’s
                                                             14   entitlement to void the Policy. MAPFRE contends that based upon Defendants’
                                                             15   material misrepresentations and concealments in applying for the Policy benefits,
                                                             16   whereas MAPFRE is informed and believes that Defendants contends that voiding
                                                             17   of the Policy is not proper. Thus, a justiciable controversy exists between
                                                             18   MAPFRE and Defendants, including but not necessarily limited to, MAPFRE’s
                                                             19   right to void the Policy.
                                                             20            32.       MAPFRE is further informed and believes that an actual and real
                                                             21   controversy now exists herein between MAPFRE and Defendants concerning
                                                             22   coverage for the Claim. MAPFRE contends that a voiding of the Policy is valid
                                                             23   and enforceable, such that the Policy became unenforceable and void when the
                                                             24   falsified lease was submitted to MAPFRE and therefore there is no coverage for the
                                                             25   Claim after the material misrepresentations and concealments. By contrast,
                                                             26   MAPFRE is informed and believes that Defendants contend that voiding of the
                                                             27   Policy is not proper and the Policy provides coverage for the Claim. Thus, a
                                                             28   justiciable controversy exists between MAPFRE and Defendants, including but not
                                                                  4841-5584-8121.4                              -8-
                                                                                                                                 COMPLAINT FOR DECLARATORY RELIEF
                                                                     Case 4:20-cv-03314-DMR Document 1 Filed 05/15/20 Page 9 of 13



                                                              1   necessarily limited to, the existence of coverage under the Policy for the Claim.
                                                              2            33.       Accordingly, pursuant to 28 U.S.C. § 2201, MAPFRE seeks a
                                                              3   declaration from the Court on the validity of its voiding of the Policy, and a
                                                              4   judgment in its favor that the Policy was properly voided, is void from the date that
                                                              5   the falsified lease was presented to MAPFRE in or about January 2018 and that
                                                              6   therefore, there is no coverage for the Claim.
                                                              7                               II.
                                                                                    SECOND CAUSE OF ACTION
                                                              8      (DECLARATORY RELIEF – THERE IS NO COVERAGE UNDER THE
                                                                        POLICY BECAUSE OF FALSE REPRESENTATIONS AND/OR
                                                              9      CONCEALMENT IN THE PRESENTATION OF INSURANCE CLAIM)
Ropers Majeski Kohn & Bentley




                                                             10            34.       MAPFRE hereby repeats and re-alleges each and every allegation
                                                             11   contained in Paragraphs 1 through 33 as though set forth verbatim herein.
                                A Professional Corporation




                                                             12            35.       Under both California law and the terms of the Policy, MAPFRE is
                                       Los Angeles




                                                             13   entitled to deny coverage for the Claim if Defendants concealed or made knowingly
                                                             14   false statements regarding material facts in connection with the presentation of the
                                                             15   Claim.
                                                             16            36.        As set forth in full in paragraphs 19-20 above, MAPFRE is informed
                                                             17   and believes that Defendants willfully misrepresented and concealed these materials
                                                             18   facts with knowledge of their falsity and with the intent to deceive MAPFRE, such
                                                             19   that MAPFRE would rely upon the truthfulness of their statements and
                                                             20   representations.
                                                             21            37.       The misrepresentations and concealments made by Defendants in
                                                             22   presenting the Claim under the Policy were knowingly made, and were material to
                                                             23   MAPFRE’s coverage investigation into whether misrepresentations and
                                                             24   concealments had been made during the presentation of the Claim, and whether
                                                             25   there was no coverage under the Policy. Accordingly, MAPFRE is entitled to deny
                                                             26   coverage for the Claim by reason of Defendants’ knowingly false statements and
                                                             27   concealments regarding material facts made in connection with the Claim.
                                                             28   ///
                                                                  4841-5584-8121.4                            -9-
                                                                                                                               COMPLAINT FOR DECLARATORY RELIEF
                                                                    Case 4:20-cv-03314-DMR Document 1 Filed 05/15/20 Page 10 of 13



                                                              1            38.       Pursuant to 28 U.S.C. § 2201, this Court may declare the rights and
                                                              2   obligations of the Parties with respect to the Policy on the ground that an actual
                                                              3   controversy within the meaning of 28 U.S.C. § 2201 now exists between MAPFRE
                                                              4   and Defendants concerning the right to deny coverage for the Claim.
                                                              5            39.       MAPFRE is informed and believes that an actual and real controversy
                                                              6   now exists herein between MAPFRE and Defendants concerning coverage for the
                                                              7   Claim. MAPFRE contends that the Policy does not provide coverage by reason of
                                                              8   Defendants’ concealment and knowing false statements made to MAPFRE in the
                                                              9   presentation of their Claim, whereas MAPFRE is informed and believes that
Ropers Majeski Kohn & Bentley




                                                             10   Defendants contends that coverage for the Claim is afforded by the Policy. Thus, a
                                                             11   justiciable controversy exists between MAPFRE and Defendants, including but not
                                A Professional Corporation




                                                             12   necessarily limited to, coverage for the Claim under the Policy.
                                       Los Angeles




                                                             13            40.       Accordingly, pursuant to 28 U.S.C. § 2201, MAPFRE seeks a
                                                             14   declaration from the Court regarding its right to deny coverage for the Claim by
                                                             15   reason of Defendants’ knowing misrepresentations and concealments of material
                                                             16   facts in connection with the Claim, and a judgment in its favor that the there is no
                                                             17   coverage under the Policy.
                                                             18                               III.
                                                                                   THIRD CAUSE OF ACTION
                                                             19          (DECLARATORY RELIEF – PLAINTIFF IS ENTITLED TO
                                                             20      REIMBURSEMENT OF FUNDS PAID TO DEFENDANTS AFTER THE
                                                                                DATE THE POLICY BECAME VOID)
                                                             21

                                                             22            41.       MAPFRE hereby repeats and re-alleges each and every allegation
                                                             23   contained in Paragraphs 1 through 40 as though set forth verbatim herein.
                                                             24            42.       MAPFRE is entitled to reimbursement of all funds paid to Defendants
                                                             25   after the date the Policy became void as a result of Defendants’ concealment and/or
                                                             26   false representations of material facts in connection with the presentation of the
                                                             27   Claim.
                                                             28   ///
                                                                  4841-5584-8121.4                             - 10 -
                                                                                                                                 COMPLAINT FOR DECLARATORY RELIEF
                                                                    Case 4:20-cv-03314-DMR Document 1 Filed 05/15/20 Page 11 of 13



                                                              1            43.        Pursuant to 28 U.S.C. § 2201, this Court may declare the rights and
                                                              2   obligations of the Parties with respect to the Policy on the ground that an actual
                                                              3   controversy within the meaning of 28 U.S.C. § 2201 now exists between MAPFRE
                                                              4   and Defendants concerning MAPFRE’s entitlement to reimbursement of funds to
                                                              5   Defendants after Defendants began to make false representations and/or concealed
                                                              6   material facts in presentation of their Claim.
                                                              7            44.       MAPFRE is informed and believes that an actual and real controversy
                                                              8   now exists herein between MAPFRE and Defendants concerning reimbursement of
                                                              9   funds paid to Defendants. MAPFRE contends that it is entitled to reimbursement of
Ropers Majeski Kohn & Bentley




                                                             10   funds by reason of Defendants’ concealment and knowing false statements made to
                                                             11   MAPFRE in the presentation of their Claim, whereas MAPFRE is informed and
                                A Professional Corporation




                                                             12   believes that Defendants contend that they are entitled to keep the funds MAPFRE
                                       Los Angeles




                                                             13   paid them. Thus, a justiciable controversy exists between MAPFRE and
                                                             14   Defendants, including but not necessarily limited to, reimbursement of funds paid
                                                             15   for the Claim under the Policy.
                                                             16            44.       Accordingly, pursuant to 28 U.S.C. § 2201, MAPFRE seeks a
                                                             17   declaration from the Court regarding its right to obtain reimbursement for the funds
                                                             18   paid for the Claim by reason of Defendants’ knowing misrepresentations and
                                                             19   concealments of material facts in connection with the Claim, and a judgment in its
                                                             20   favor that MAPFRE is entitled to reimbursement of funds paid under the Policy.
                                                             21                                      PRAYER FOR RELIEF
                                                             22            WHEREFORE, Plaintiff MAPFRE INSURANCE COMPANY prays for
                                                             23   judgment against Defendants DEBORAH VADNAIS and DOUGLAS VADNAIS
                                                             24   as follows:
                                                             25            1.        For a Court Declaration that MAPFRE is entitled to void the Policy
                                                             26   issued to Defendants;
                                                             27            2.        For a Court Declaration that Defendants’ claim for insurance benefits
                                                             28   relating to the October 9, 2017 fire to the Wikiup Drive Property is not covered
                                                                  4841-5584-8121.4                             - 11 -
                                                                                                                                 COMPLAINT FOR DECLARATORY RELIEF
                                                                    Case 4:20-cv-03314-DMR Document 1 Filed 05/15/20 Page 12 of 13



                                                              1   under the Policy that MAPFRE issued to Defendants, upon MAPFRE’s voiding of
                                                              2   the Policy consistent with the Court’s Declaration;
                                                              3            3.        For a Court Declaration that Defendants’ claim for insurance benefits
                                                              4   relating to the October 9, 2017 fire to the Wikiup Drive Property is not covered
                                                              5   under the Policy that MAPFRE issued to Defendants, by reason of Defendants’
                                                              6   knowing false representations and concealment of material facts made in
                                                              7   connection with their presentation of the Claim;
                                                              8            4.        For a Court Declaration that Defendants must reimburse all payments
                                                              9   MAPFRE made under the Policy to Defendants after the Defendants first made
Ropers Majeski Kohn & Bentley




                                                             10   knowing false representations and/or concealment of material facts;
                                                             11            5.        For a Court declaration that Plaintiff is the prevailing party in the
                                A Professional Corporation




                                                             12   action;
                                       Los Angeles




                                                             13            6.        For costs of suit and fees incurred herein; and
                                                             14            7.        For such further and other relief as the Court deems just and proper.
                                                             15

                                                             16

                                                             17
                                                                  DATED: May 15, 2020                           ROPERS, MAJESKI, KOHN & BENTLEY

                                                             18

                                                             19
                                                                                                                By: /s/ Tahereh Mahmoudian
                                                                                                                  TODD A. ROBERTS
                                                             20                                                   TAHEREH MAHMOUDIAN
                                                                                                                  Attorneys for Plaintiff
                                                             21                                                   MAPFRE INSURANCE COMPANY

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26

                                                             27

                                                             28
                                                                  4841-5584-8121.4                               - 12 -
                                                                                                                                    COMPLAINT FOR DECLARATORY RELIEF
                                                                    Case 4:20-cv-03314-DMR Document 1 Filed 05/15/20 Page 13 of 13



                                                              1   CASE                 MAPFRE INSURANCE COMPANY v. DOUGLAS VADNAIS,
                                                                  NAME:                et al.
                                                              2
                                                                  ACTION
                                                              3   NO.:
                                                              4
                                                                                                CERTIFICATE OF SERVICE
                                                              5
                                                                  The undersigned certifies that the foregoing document:
                                                              6

                                                              7                        COMPLAINT FOR DECLARATORY RELIEF
                                                              8
                                                                  was filed on May 15, 2020, with the Court’s ECF system, which, in turn, served a
                                                              9   true and accurate copy on the following listed counsel:
Ropers Majeski Kohn & Bentley




                                                             10                     Electronically Serviced Through ECF To:
                                                             11
                                A Professional Corporation




                                                             12
                                       Los Angeles




                                                             13              Service By U.S. Mail To:
                                                                   Nicole S. Adams-Hess, Esq.
                                                             14    Adleson Hess & Kelly
                                                                   577 Salmar Avenue, 2nd Floor
                                                             15    Campbell, California 95008
                                                                   Email: nhess@ahklaw.com
                                                             16
                                                                   Deborah Vadnais
                                                             17    712 Johnson Street
                                                                   Healdsburg, California 95448
                                                             18
                                                                   Douglas Vadnais
                                                             19    1096 Wikiup Drive
                                                                   Santa Rosa, California 95403
                                                             20

                                                             21
                                                                         I declare under penalty of perjury under the laws of the State of California
                                                             22   that the foregoing is true and correct.
                                                             23

                                                             24   DATED: May 15, 2020
                                                             25                                        __         /s/ Jennie Lynn Cecchini_________
                                                                                                                   Jennie Lynn Cecchini
                                                             26

                                                             27

                                                             28
                                                                  4841-5584-8121.4                          -1-
                                                                                                                             COMPLAINT FOR DECLARATORY RELIEF
